, 7,
             Ui '.        20 15 9: 10AM
                                              ;\10..    fJ
                                                       G~
                                                             I 0'"
                                                               roo?
                                                                   0 ;:)g->                                           N 46""
                                                                                                                          0,             50
                                                                                                                                                       P (
                                                                                                                                                         "       C


     nA7· ri             ~)        rr-ar ¥ A S                  ~        ! AI _.,. , --"} D. ---;£) lei -
                                                                                                                                                                 .
                              r:                                                                                                                     -
    ~I ~.k;~r
       ..                          .'lf7   :/Y'~-               §. fr.~':v~/C.~~~;;;~~~~l
    DVSTlM!VA#IIA4r
                 'l
                                                               ~         AU5k COVtY1.!J/   7;.EJiAs
                                                                                          FILED IN
                                                                                    6th COURT OF APPEALS
                                                                                                                c     ~)
                     I                                                                                  TEXARKANA,
                                                                                                          en    cf~,~ TEXAS
                                                                                                                      - -   ~}



                                                                                                                                                             'rrn
                 , '                                    .                                                 •..(. :;,"  cf'    '~.~
                                                                                                      7/20/2015 11:32:49 AM
                                              -AEPf;tiL..                                 .                  \ ~l ;.~\~) ~
                                                                                                           DEBBIE AUTREY
                                                                     ....~                                    ~.~":                                 ~                        .
       ' n .   - ' : '             ,   .




                     i                                                                                          Clerk
                                                                                                                 .
                     i
                                                                                  n   •••••   -   "
                                                                                                                  \
                                                                                                        • • • • • - , -• • • •
                                                                                                                                  ' .
                                                                                                                                  '.'"         ".   -:--O,   ....    rO..
                     :Mw               Co.41x:s .DVSlI4"             VAk!/ALs7? De--F~~,44/7:;.A/f/LJ
                     [R2'(QV~~"t"· 711f' C.t)ClI      J u1. 7, 20 i 5 9: 10AM                                                                                             No,4638   P i


       .         j~TIM£'                f-'R,A/11£:· of JA)flICIl,A~4-lf(a._6.rD ~~/#/E
            .•-l-'"
         "",,;,,(,() (). l t"         ..... /7 ( t:..' ... 7'//.~~-
                                      Blt.A                          ~E.,Y~/)£1
                                                             . "".' r'\ . v" __)
                                                                                E'~'- .s. 11/. R.~..r rv
                                                                                                      I.) ~

            :.~DI~f·(7"A'((C'C/A/7~ ()F. VI1IV1//1 /$ ~LA·,r.l4''t$ .                                         r,
          . ;l.~(//VI IN'                        A
                               D' r;-T/!~ArT r(JW:~1,/A4/CJ CtJI/4'7Y.
                  :.:Dv~/'/v6 7011;1'                     7/P1:?/'/:-t~Y!A1..t·-.
                                               d'T' ./1LL,FOQ)f~[)
_, . ~.CI .
                  .
                  i(
                      '
                                                                                             DV~TIAI           VA;1JliA l~s7'                .
        .
            . ~ j
                ..~..:.
                                                                                         ~?l() .(fJ4~LK>l/l)l)( f!/li{!i;£f("
                                                                                   _1/r..iA/~~"w/~affJ·tx.                              ..
  .    . .. JW$&                  trW??-   ~__                              .......O~
                                                  ~~--.......,-:,.".~">,,,,:,,
                                                                                              ... . _..." .        7 .;/ z C-~?. .. .
                                                                                                                      r:-..
                                                                                                                          Q":>~


                                                                                        P12~;~-,-. 

                  I'          .
                                                                                No. CR15-038

STATE OF TEXAS                                                                       §          IN THE DISTRICT COURT

v.                                                                                   §          OF RUSK COUNTY, TEXAS

DUSTIN LYNN VANHALST                                                                 §          4TH JUDICIAL DISTRICT


                                                                   ORDER APPOINTING COUNSEL

                 CAME BEFORE THE COURT, in the above styled and numbered cause, the
above request, presented by DUSTIN LYNN VANHALST in accordance with Article
26.04, Texas Code of Criminal Procedure, and after examining the Defendant under
oath concerning his/her financial resources, the Court is of the Opinion that the
Defendant's request should be and the same is hereby GRANTED.


                 IT IS THEREFORE ORDERED that                                            t. [)aryLL ;t#!Vt7t= , a
duly licensed attorney, whose State Bar Number is                                              1J;!-/5>--1) 70   IJ     , be and is
appointed to represent the Defendant in this cause.


                 SIGNED this                                  I -;2-   day of       rJ:                          ,20 !r

                                                                                JU~
                                 :!C
                                  a~             )0-
                 N                w              t-
                 o            9...-1
                              'I...l.-U
                                                 ;::)
                                                 0.-
                 n            ll                 a:;l


                                                        \
                                     .~,



                     uJ          7,-: :=J
U-                   u-
                     .r;>
                                 ;".:::~'.
                                 ~J(.,)
                                  ,'-,,::               >-
                     =r;-.l
                                     ..t    J

                                          :::>
                                                        ('0

                                          0::




                                                                                                                      No. CR15-038
                         FILE'O
                     2015 HAR -5 rl'l OtOlL1};~ No.   CR15-038

                                                                           IN THE DISTRICT COURT

                                                                           RUSK COUNTY, TEXAS

DUSTIN LYNN VANHALST                                  §                    4T H JUDICIAL DISTRICT


                                              ORDER

      BE IT REMEMBERED that on the            s:(         day of March, 2015 came on to be
considered the State's Motion to Appoint Prosecutor Pro Tern, and the Court being of the
opinion that the same should be GRANTED;


      IT IS, THEREFORE, ORDERED, ADJUDGED and DECREED that said Motion is
hereby GRANTED.


      IT IS ORDERED that Assistant Attorney General and former Criminal District Attorney
of Carnal County the Honorable Geoffrey Barr, a duly licensed attorney, be and is hereby
APPOINTED PROSECUTOR PRO TEM to represent the State in this cause.


      SIGNEDlhis     ,l4      day of   ~                                 ,2015